Citation Nr: 1740910	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  15-37 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1. Entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1151.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1964 to October 1967.  He died in November 2013.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran died in November 2013; his death certificate lists septic shock, acute renal failure, hepatic failure and Klebsiella septicemia as the causes of death.

2. The Veteran's death was not caused by VA hospital care, medical or surgical treatment, or examination.

3. The proximate cause of the Veteran's death was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; nor was it the result of an event not reasonably foreseeable.

4. VA did not fail to diagnose and/or treat a preexisting disease or injury.


CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C.A § 1151 for cause of death have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied as the appellant was provided all of the relevant notice requirements in the November 2013 VA 21-526 EZ Fully Developed Claim form (EZ Claim).  Utilizing the EZ Claim process, the appellant was informed of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  Accordingly, VA has met its notice requirements.

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, post-service treatment records, and a VA medical opinion pertinent to the issue on appeal.  The appellant has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.  A VA medical opinion was provided in November 2014.  The Board finds that this opinion is adequate because the examiner had knowledge of the relevant facts of the Veteran's medical history and considered the contentions of the appellant.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the appellant is required to fulfill the duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.	DIC Benefits Under the Provisions of 38 U.S.C.A. § 1151

DIC shall be awarded for a qualifying death of a Veteran in the same manner as if such death were service-connected.  38 U.S.C.A. § 1151.

In order for a death to qualify for compensation under 38 U.S.C.A. § 1151, the death must not have been the result of the Veteran's willful misconduct and was caused by VA hospital care, medical or surgical treatment, or examination and the proximate cause of death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a) (West 2014); see also Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013) ("Section 1151 thus contains two causation elements; a Veteran's disability must not only be 'caused by' the hospital care or medical treatment he received from the VA, but also must be 'proximately caused' by the VA's 'fault' or an unforeseen 'event').

To establish causation of a death, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the Veteran's death.  Merely showing that a Veteran received VA care, treatment or examination and that the Veteran died does not establish causation.  38 C.F.R. § 3.361 (c) (1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c) (2) (2016).  In other words, the evidence must show that (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  VAOPGCPREC 05-01, 66 Fed. Reg. 33312-01 (June 21, 2001).  The Board acknowledges that the three elements listed immediately above were delineated by VA's General Counsel in the analysis of a version of 38 U.S.C.A. § 1151 effective for claims filed prior to October 1, 1997.  However, despite the fact that the law in effect at such time did not contain a "fault" requirement as it now does, the Federal Circuit determined that it is impossible to delineate proximate cause without speaking in terms of duty when considering a claim based on failure to diagnose, even for claims filed prior to the change in law.  Roberson v. Shinseki, 607 F.3d 809, 816 (Fed. Cir. 2010).  As such, there has been no real change in the standard of these particular claims and the elements delineated by VA's General Counsel remain relevant to claims filed after October 1, 1997, such as in the present appeal.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a Veteran's death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's death and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361 (d)(1).

Whether the proximate cause of a Veteran's death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 (2016).  38 C.F.R. § 3.361 (d)(2).

The appellant asserts that the VA was negligent when the Veteran had his port for chemotherapy cleaned out on November [redacted], 2013.  She states that the Veteran was healthy prior to undergoing this procedure and became sick the next day with seizures.  He died five days after this cleaning.  The appellant argues that the port cleaning led to a Klebsiella septicemia infection which resulted in his death.  The Veteran's death certificate lists septic shock, acute renal failure, hepatic failure and Klebsiella septicemia as the causes of death.

Based upon a review of the record, the Board concludes that the Veteran's VA treatment did not proximately cause or contribute to his death.  

On November 8, 2013, the Veteran saw his treating VA physician for a central vascular access device flush.  The site was cleaned with chloraprep, there was no redness, edema or drainage noted at site, and it was flushed with 10 cc 0.9 percent normal saline.  There was good blood return noted.  The port was then flushed with 5 cc Heparin Lock flush.  There were no signs or symptoms of infiltration noted and the Veteran tolerated the procedure well.

On November 10, 2013, the Veteran reported to the emergency room with complaints of nausea, vomiting and passing out.  The attending physician noted a history of alcoholic liver cirrhosis and a recent history of back injury for the past one month with compression fracture.  It was also noted that he had a history of esophageal and prostate cancer that was in remission.  Upon examination, the Veteran's blood pressure varied between 80s and 120s.  The Veteran complained of abdominal pain that was more of a distension and moderate in severity.  A CT scan of the abdomen and pelvis showed large amount of stool but no obstruction and a CT scan of the head showed atrophy.  There was metabolic acidosis with other electrolyte abnormalities and his white count was high.  On November 11, 2013, the Veteran was admitted to the intensive care unit where evidence of rapidly developing sepsis appeared to be overwhelming his physiology.  The physician calculated his surgical risk using the American College of Surgeons online risk calculator at 40 percent mortality and began aggressive medical management, preparing to intervene if a specific target became identified and appropriate.

On November 15, 2013, the Veteran's hospital physician, J.W., submitted a letter regarding the Veteran's death.  The physician stated that on November 11, 2013, the Veteran was admitted to the hospital after a syncopal episode and acute metabolic acidosis.  Within a few hours, the Veteran became medically unstable and hypotensive 75/51 requiring "pressors" and emergent transfer to critical care unit.  Multiple specialty consults (critical care, nephrology, infectious disease, surgery) were obtained to assist with his septic shock that was identified as Klebsiella pneumonia septicemia.  The Veteran was never stable to be transferred to any other facility and despite appropriate and aggressive medical care, the Veteran died on November [redacted], 2013.

In November 2014, a VA opinion was provided regarding the appellant's claim for DIC under 38 U.S.C.A. § 1151.  The appellant asserted that the Veteran was healthy prior to getting his port for chemotherapy cleaned out on November 8, 2013, and that the Klebsiella septicemia noted on the death certificate was caused by the port cleaning done at the VA.  The examiner opined that it was less likely than not that the Veteran's death resulted from any fault on the part of the VA.  The examiner reasoned that on November 8, 2013, when the Veteran's access port was flushed, there were no abnormalities or problems noted.  The Veteran was taken to a local emergency room on November 10, 2013, where he was admitted on November 11, 2013, with hypotension and found to have metabolic acidosis and was treated with IV antibiotics.  Blood cultures later grew Klebsiella.  The examiner noted that medical records revealed that the Veteran was debilitated with a history of alcoholic cirrhosis, history of prostate cancer and esophageal cancer, diabetes, hypertension, thrombocytopenia and osteoporosis.  At the time of admission, the Veteran's abdomen was markedly distended and profoundly tender.  The examiner looked to the general surgery consult which described how the Veteran had septicemia with severe sepsis manifested by septic shock, acute renal failure and acute hepatic failure.  It was noted during this consultation that "most likely this started as spontaneous bacterial peritonitis."  

The examiner concluded that given the Veteran's severely debilitated state it was also possible that the source of the Veteran's sepsis was due to some aspiration which was well known to occur in debilitated patients.  The examiner said that extremely debilitated patients were very susceptible to infectious processes which could enter the body through multiple mechanisms.  There was no evidence to suggest that the Veteran had entry of bacteria into his body through the act of flushing his port.  Therefore, the examiner opined that it was most likely that the Veteran's source of infection with the offending bacteria was due to his peritonitis or an aspirated cause.  The examiner said that there was no evidence of negligence, lack of proper skill, or error in judgment by any provider.

Acknowledgement is given to the appellant's assertions.  However, the appellant's statements are not competent evidence that the Veteran's port flushing procedure performed by the VA caused or contributed to the Veteran's cause of death.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Thus, in the absence of death resulting from VA medical care, no VA compensation may be paid.  See 38 U.S.C.A. § 1151.  For reasons explained above, the Board concludes that the Veteran's death has not been demonstrated as being due to VA medical care. 

In the absence of death proximately caused by VA medical treatment, the matter of alleged VA negligence is not reached.  That is, in the absence of current disabilities or death which is demonstrated to be the result of VA medical care, the question of fault with regard to such medical care is not required to be addressed.  Similarly, in the absence of death due to VA medical treatment, the matters of foreseeability or whether the appellant provided informed consent for this treatment also need not be discussed.  See 38 U.S.C.A. § 1151.

For the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the appellant's claim for DIC under the provisions of 38 U.S.C.A. § 1151.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death is denied.  38 U.S.C.A § 5107 (b).


ORDER

Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1151 is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appellant's appeal of entitlement to service connection for the cause of the Veteran's death.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a); 38 C.F.R. § 3.159 (c), (d); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

As stated above, the Veteran died in November 2013; his certificate of death lists cause of death as septic shock, acute renal failure, and hepatic failure, with the underlying cause of death as Klebsiella septicemia.

On a November 12, 2013, hospitalization note, the physician stated that the Veteran's spine fractures created suspicion for disseminated cancer either from his esophageal or prostate sources which would increase his risk of mortality and could also explain his rapid decompensation.  

The appellant stated in her June 2014 Notice of Disagreement that she believed the Veteran's service-connected prostate cancer and diabetes caused his death.  She based this on a November 2013 final discharge summary that provided a list of disabilities as the cause of death which included type II diabetes mellitus and prostate cancer.

In the November 2014 VA opinion for the appellant's DIC under 38 U.S.C.A. § 1151claim, the Board notes that the examiner concluded the Veteran was debilitated due to his multiple disabilities to include prostate cancer and diabetes.  Despite this opinion as part of addressing a separate claim, the Board finds this portion of the opinion to be relevant in addressing the Veteran's physical state prior to and during his hospitalization.

In June 2015, a VA opinion was provided regarding the Veteran's cause of death.  The examiner opined that it was less likely than not that the Veteran's type II diabetes mellitus or prostate cancer contributed materially to his death as there was no evidence showing this.  The examiner stated that the Veteran died of septic shock, acute renal failure and acute hepatic failure in a setting of being chronically ill, and his glucose was well controlled at 155.  The Board notes that this opinion does not consider the November 12, 2013, hospitalization note that mentioned his spine fractures which created suspicion for disseminated cancer either from his esophageal or prostate sources which would increase his risk of mortality and could also explain his rapid decompensation.  In addition, this opinion did not discuss the discrepancy between the Veteran's November 2013 final discharge summary that listed numerous causes of death including type II diabetes mellitus and prostate cancer and his death certificate which listed the causes of death as septic shock, acute renal failure, and hepatic failure, with the underlying cause of death as Klebsiella septicemia.  Therefore, the Board finds that this VA opinion is inadequate to adjudicate the Veteran's claim and another VA opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)

In October 2015, a letter was submitted by doctor J.W., who tended to the Veteran during his hospitalization just prior to his death in November 2013.  The doctor noted that based on the knowledge that the Veteran was service connected for prostate cancer associated with herbicide exposure, it was his opinion that herbicidal exposure could have potentially contributed to the sequence of healthcare events leading to the Veteran's death.

In May 2017, the Veteran's daughter, A.G., submitted a statement regarding the cause of the Veteran's death.  A.G. asserted that due to his prostate cancer, esophageal cancer and diabetes, although his primary diagnosis at the time of death was sepsis, his organs were damaged as a result of his illnesses and were not strong enough to continue functioning.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all updated treatment records.

2. After any outstanding records have been received, forward the Veteran's claims file to the June 2015 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion which addresses the Veteran's claims folder and any pertinent medical records.  After a review of the evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected type II diabetes mellitus and/or prostate cancer contributed substantially or materially to cause the Veteran's death; combined to cause the Veteran's death; or aided or lent assistance to the production of the Veteran's death.

The examiner should specifically address the Veteran's November 2013 final discharge summary, the November 2013 hospitalization statement noting a possible relationship between spinal fractures and spread of cancer, the October 2015 letter provided by the doctor J.W., and the lay statements provided by the Veteran's wife (appellant) and daughter.

The examiner should also address the November 2014 opinion regarding the Veteran's debilitated physical state as due to his numerous medical conditions to include prostate cancer and diabetes.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

3. Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate SSOC, and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


